        cas @..B:l
        Case 2:17-cv-01049-MMB
                   Jo 01049 MMB Document
                                pqcprlJflOt 56
                                            51 1Filed  07/15/19
                                                   Filed               F J1 of
                                                         9'i'/01/:1.QPage      1 1
                                                                            1 i@:i
       ·'


                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

    RONALD WATSON                                      )   CIVIL ACTION
             Plaintiff                                 )
                                                       )
            vs.                                        )
                                                       )   No. 17-1049
                                                       )
    LLOYD INDUSTRIES, INC.                             )
              Defendant                                )


                                    j'v      ORDER

       AND NOW, this     l~y of~019, it is hereby ORDERED that the supersedeas
bond in the amount of$657,879.20 is hereby approved, and Defendant may deposit the same

amount with the Clerk of the Court pursuant to Fed.R.Civ.P. 67(a). The Clerk will then deposit

the same funds into an interest-bearing account. Pursuant to Fed.R.Civ.P. 62(d), this Court's

Judgment dated April 11, 2019 is stayed pending the final resolution of the appellate

proceedings. While the stay is in effect and until further order of this Court, no execution may

issue on the Judgment, nor may any proceedings be taken to enforce it.



                                            BY THE COURT:
